Atkinson, J.
Under the pleadings and the evidence the judge was authorized to find that the defendant was in arrears in the payment of alimony and had not made any bona fide attempt to pay the amount awarded against' him, and consequently to adjudge him in contempt of court. The judgment ordering the defendant to be incarcerated in the common jail of the county until the further order of the court, unless he should within thirty days pay the amount of alimony due the plaintiff, was authorized by the evidence.

Judgment affirmed.


All the Justices concur, except Bill, J., dissenting.

II. M. Fletcher, for plaintiff in error.
C. L. Redman, contra.